—Order, Supreme Court, Bronx County (Douglas McKeon, J.), entered on or about February 20, 1997, which denied appellants’ motion pursuant to CPLR 2004 for an extension of time to respond to a prior order of discovery, treated as a motion to vacate a default judgment, unanimously affirmed, without costs.
The motion court properly exercised its discretion in denying appellants’ motion, however termed, since their failure to comply with three orders of discovery, which expressly warned of the consequences of non-compliance, or to respond to plaintiffs motion for a default judgment, evinced a willful neglect of, or, at best, a lack of concerned attention to the proceedings {see, Martinez v Belanger, 186 AD2d 40, affd 82 NY2d 672). Further, we note the absence of an affidavit of merit. Concur — Sullivan, J. P., Ellerin, Nardelli, Rubin and Mazzarelli, JJ.